Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It should be noted that claim 57 was inadvertently omitted from Group I and should be considered to be part of Group I as indicated in the Applicant’s reply.

Election/Restrictions
Claims 62-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/30/2020.

Applicant argues there are two criteria for restriction: A) the inventions must be independent and distinct as claimed. The Requirement for Restriction dated 11/24/2020 states how the inventions are independent and distinct. No argument against this criteria is made. 

The second criteria: B) there would be serious burden if the restriction is not required. The serious burden requirement is made by showing the inventions being independent and distinct as well as indicating the vast difference in classification. The method requires a search which is different than that of the apparatus. Two separate searches are required.

It should also be noted that applicant’s assertion that a prima facie case has not been made is an opinion and no argument has been made as to how the inventions are not distinct or how a search of the method would not be burdensome. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1-2, 4, 9, 54-57, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al (US 2009/0145926) in view of Kamerbeek et al (US 2012/0231124).

Klopfenstein discloses regarding claims 1, a cartridge receptacle 30, a cartridge 4, a dispenser 3, a cartridge holder 3a, 3b, a guide or twist prevention means which is part of the cartridge holder 31, an airpump is used and would include an air outlet or inlet for sending the air into the cartridge. (See Paragraphs [0067], [0070], [0071] and [0081], Fig 18) a code may also be read by a reader for determining the contents of the cartridge. (See Paragraph [0097]) and air would be injected after the code is read. The cartridge holder receives a liquid and has a liquid connection 71 (See Abstract). Klopfenstein fails to disclose, the piercing means. Kamerbeek discloses a piercing means 122 for piercing a cartridge membrane or capsule which is in a retracted or extended position and would be moved by a release element. (See Paragraph [0027]) It would have been obvious to adapt Klopfenstein in view of Kamerbeek to provide the release element and piercing means for creating an opening in the bottom of the cartridge or capsule for releasing the contents. Regarding claims 2 and 4, Fig 5 shows a cutout 33 which at least partially receives the cartridge receptacle. Figs 1, 3-5 show the cartridge cooperating in a form fitting manner with the circumference of the cartridge. Regarding claim 9, Kamerbeek discloses a flange (See Fig 1) around the cartridge receptacle. It would have been obvious to adapt Klopfenstein in view of Kamerbeek to provide the flange for supporting the cartridge receptacle. Klopfenstein discloses regarding claim 54, a code may also be read by a reader for determining the contents of the cartridge. (See Paragraph [0097]) Regarding claim 55, Klopfenstein fails to disclose, the piercing means. Kamerbeek discloses a piercing means 122 for piercing a cartridge membrane or capsule which is in a retracted or extended position and would be moved by a release element. (See Paragraph [0027]) It would have been obvious to adapt Klopfenstein in view of Kamerbeek to provide the release element and piercing means for creating an opening in the bottom of the cartridge or capsule for releasing the . 

Allowable Subject Matter
Claims 10-11, 51-53, 58-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


4/16/2021